Title: From George Washington to William Burnet, Sr., 10 May 1782
From: Washington, George
To: Burnet, William, Sr.


                        
                            Sir,
                            Newburgh 10th May 1782
                        
                        Your letter of the 12th of April was long on its passage to me—I have endeavoured to recollect every
                            circumstance respecting my employing ---- Hatfield for the purpose of obtaining intelligence, while the Enemy were at
                            Elizabeth Town in the spring of 1780.  what follows is the result.
                        The Morning after I marchd the Troops from their Hutts near Morris Town, to oppose the advance of the enemy;
                            & while we lay at the pass near Springfield; a person of the name of Hatfield (I suppose, & believe it was Moses)
                            was brought to me (either by Colo. Dayton, Colo. Ogden or the deceased Mr Caldwell, or perhaps Colo. De Hart) with
                            intelligence of the enemys strength, & what he had seen of their movements the preceeding day; adding that it was
                            in the power of him, (Hatfield) to go into, or communicate with People in Elizabeth town & bring me further
                            information. being suspicious of the name, I expressed my apprehension to the Gentleman who introduced him to me, that he
                            was rather sent by the enemy to our Camp for, and would carry
                            intelligence, that bring such as would be servicable to us: but having my fears quieted on this head, by assurances that
                            he wished us well; & had it more in his power (by means of his connections) to be useful in this way than most others. 
                            I engaged him to get into the enemys rear (for at that time We supposed them to be at the Connecticut Farms) and
                            ascertain more particularly their strength and designs, either from observation or enquiry. Whether any particular mode
                            was pointed out to him by which he was to attempt this.  Whether it was proposed by, or expected of him at the time, to go
                            upon Staten Island, I do not recollect, nor can I charge my memory with having had any transaction with him since.
                        I wish most sincerely, that in a matter which nearly concerns the essential interests of any individual, I
                            could be more explicit, but what I have heard said is the substance of my best Recollection. I am Sir—Yr Most obt Hble
                            Servt
                        
                            G. W——n
                        
                    